               Case 6:19-bk-02117-KJ             Doc 32       Filed 01/31/20       Page 1 of 3




Dated: January 30, 2020                            ORDERED.




                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION
                                       www.flmb.uscourts.gov


In re :                                                                       Case No. 6:19-bk-02117-KJ
                                                                              Chapter 7

Deosaran Bhola,
                        Debtor(s).
____________________________________/

                   ORDER GRANTING CHAPTER 7 TRUSTEE’S
               MOTION TO APPROVE CONSENTED SHORT SALE OF
         NON-EXEMPT REAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS,
      ENCUMBRANCES, AND INTERESTS PURSUANT TO 11 U.S.C. § 363(b), (f), AND (m)

          THIS CASE came on for a hearing on January 15, 2020 at 11:00 a.m., on Chapter 7 Trustee’s
Motion to Approve Consented Short Sale of Non-Exempt Real Property Free and Clear of Liens, Claims,
Encumbrances, and Interests Pursuant to 11 U.S.C. § 363(b), (f), and (m), dated December 10, 2019, (the
“Motion,” docket no. 28). Trustee’s Special Counsel, Kristen L. Henkel, appeared. Said Motion was served
on all interested parties and no response has been received by the Court. Therefore, the Court considers the
matter to be unopposed and having reviewed the Motion, the file, and being otherwise apprised on the
premises,
          Accordingly, it is ORDERED

1.   The Chapter 7 Trustee’s Motion to Approve Consented Short Sale of Non-Exempt Real Property Free
     and Clear of Liens, Claims, Encumbrances, and Interests Pursuant to 11 U.S.C. § 363(b), (f), and (m),
     is Granted, and the Trustee is authorized to sell the estate’s interest in said property, as follows :




                                                                                                              1
              Case 6:19-bk-02117-KJ            Doc 32      Filed 01/31/20        Page 2 of 3



2. The property to be sold is more particularly described as :
    Lot 54, Block B, ORLO VISTA HEIGHTS, according to the plat thereof, as recorded in Plat
    Book K, Pages 139 and 139A, of the Public Records of Orange County, Florida.

    Parcel ID No. 36-22-28-6416-02-540
    a/k/a 513 S. Buena Vista Ave., Orlando, FL 32835-1941


3. The property shall be sold to the following buyer for the sales price indicated :
                                                                                            Sales Price
Renguan Ni                                                                                  $ 135,000.00
15050 58th Rd.
Flushing, NY11355

4. Trustee has represented that no closing costs are to be paid by the Estate and he obtained short sale
approval from the first mortgage holder, Nationstar Mortgage LLC (the “Secured Creditor”), who has
authorized the following to be paid from the sales price : normal closing costs, realtor fees and costs, sums
necessary to satisfy the existing mortgage, prorated 2020 real estate taxes, and bankruptcy estate carve out,
as described in the Motion.
5. The title search revealed a mortgage in favor of Paramount Financial Inc., dated February 15, 2002,
recorded in Official Records Book 6464, Page 3284, Public Records of Orange County, Florida, and
assigned to First Nationwide Mortgage Corporation by virtue of that instrument dated February 15, 2002,
recorded in Official Records Book 6479, Page 6008, Public Records of Orange County, Florida. Based on
information and belief, the First Nationwide Mortgage was satisfied in full in 2006 with proceeds from the
refinance mortgage from Secured Creditor. Thereafter, First Nationwide Mortgage Corporation failed to
record a satisfaction of mortgage.
6. Notice of the Motion was properly served upon First Nationwide Mortgage Corporation, 5280 Corporate
Dr., Frederick, MD 21703. No responses were received. Thus, to the extent any creditor, other than the
Secured Creditor, asserts an interest or secured claim against the property, such creditor is deemed to have
consented to entry of this Order, and such creditor’s claim shall not be a secured claim.
7. Trustee is authorized to transfer title to the property by Trustee’s Deed, conveying the interest of the
estate, subject to all encumbrances, including current taxes, assessments, zoning, restrictions, and other
requirements imposed by governmental authorities, restrictions and other matters appearing on the plat or
otherwise common to the subdivision and/or condominium, and public utility easements of record.
8. The Estate shall provide to buyer, a certified copy of the Order approving sale, certified copy of Notice
of Commencement and certified copy of docket, reflecting no objection to the sale, or if any, that said
objections have been overruled by Court Order.
9. The 14-day stay pursuant to Rule 6004(h) is hereby waived.



                                                                                                           2
                  Case 6:19-bk-02117-KJ           Doc 32      Filed 01/31/20      Page 3 of 3




Attorney Kristen L. Henkel is directed to serve a copy of this Order on interested parties who are non-
CM/ECF users and file a proof of service within 3 days of entry of the Order.




                                                                                                          3
